 



EXHIBIT 10.24
Summary Schedule of Non-Management Director Fees
     All non-employee directors receive an annual retainer of $24,000, plus an
attendance fee of $1,500 for each meeting of the board of directors at which
they are present. The Chairman of the board of directors receives an annual
retainer of $60,000. The audit committee Chairman receives an additional annual
retainer of $15,000. The Chair of each of the compensation committee and the
corporate governance and nominating committee receives an additional annual
retainer of $10,000. Members of the audit committee receive an additional annual
retainer of $7,500 and members of the compensation and the corporate governance
and nominating committees receive an additional annual retainer of $5,000.
Committee members receive an additional $1,500 for each committee meeting
attended. Stratos also reimburses directors for their reasonable expenses
incurred in attending meetings. Non-employee directors are also eligible to
receive stock options and restricted stock awards.

 